Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 03/22/2022 is acknowledged.
Specification objections in the Office action of 01/10/2022 are withdrawn. 
Claim objections in the Office action of 01/10/2022 are withdrawn. 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Electromagnetic carbon seal system as claimed in independent claims 1, 10, and 20 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 2018/0017166 (Ryan) discloses a seal system 100, in Figures 3-5, comprising: a runner 112; a carbon seal 106 (¶ 0022) aligned with the runner 112 at a sealing surface of the runner, one of the carbon seal or the runner coupled with a rotating member 114; a static housing 104 supporting the carbon seal 106 or the runner to maintain alignment of the carbon seal with the sealing surface of the runner, the carbon seal 106 being moveable with respect to the runner 112 and the static housing 104 (magnets that repel each other provide mechanical load to mate the seal case 104 against the runner 112; ¶ 0022); a plurality of electromagnets 120a, 120b (¶ 0022), each having a respective variable magnetic field; and a controller circuitry configured to dynamically and selectively control the respective variable magnetic field of the electromagnets to adjust a sealing force loading of an interface of the carbon seal and the sealing surface of the runner.
Ryan is silent about the plurality of electromagnets 120a, 120b, each having a respective variable magnetic field; and a controller circuitry configured to dynamically and selectively control the respective variable magnetic field of the electromagnets to adjust a sealing force loading of an interface of the carbon seal and the sealing surface of the runner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2017/0211704 (De La Bruere Terreault) discloses a seal system 20, in Figure 2, comprising: a runner 21; a carbon seal 26 (¶ 0014) aligned with the runner 21 at a sealing surface of the runner, one of the carbon seal or the runner coupled with a rotating member 30; a static housing 40 supporting the carbon seal 26 or the runner to maintain alignment of the carbon seal with the sealing surface of the runner, the carbon seal 26 being moveable with respect to the runner 21 and the static housing 40 (annular magnet 27 attracts the runner 21 and the carbon seal 26 moves toward the magnet 27; ¶ 0015); a plurality of electromagnets, each having a respective variable magnetic field; and a controller circuitry configured to dynamically and selectively control the respective variable magnetic field of the electromagnets to adjust a sealing force loading of an interface of the carbon seal and the sealing surface of the runner. Ryan is silent about a plurality of electromagnets, each having a respective variable magnetic field; and a controller circuitry configured to dynamically and selectively control the respective variable magnetic field of the electromagnets to adjust a sealing force loading of an interface of the carbon seal and the sealing surface of the runner.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675